Appeal by the plaintiff (1) from stated portions of a judgment of the Supreme Court, Dutchess County (Hillery, J.), dated October 13, 1992, and (2) from an order of the same court, dated January 25, 1993.
Ordered that the judgment dated October 13, 1992, is affirmed insofar as appealed from for reasons stated by Justice Hillery at the Supreme Court in her decision and order dated September 11, 1992; and it is further,
Ordered that the appeal from so much of the order dated January 25, 1993, as denied reargument is dismissed, as no appeal lies therefrom; and it is further,
Ordered that the order dated January 25, 1993, is otherwise *759affirmed insofar as reviewed for reasons stated by Justice Hillery at the Supreme Court; and it is further,
Ordered that the respondents appearing separately and filing separate briefs are awarded one bill of costs. Mangano, P. J., Balletta, O’Brien and Hart, JJ., concur.